Rosenberger, J. (dissenting in part).
Since the evidence was insufficient as a matter of law to support the finding that the defendant knew that he possessed 500 milligrams or more of cocaine (Penal Law § 220.06 [5]), I would modify the judgment to the extent of reducing the conviction of criminal possession of a controlled substance in the fifth degree to criminal possession of a controlled substance in the seventh degree (Penal Law § 220.03), vacate the sentence imposed on that count, and substitute therefor a concurrent definite sentence of 1 year, and otherwise affirmed.
The People here failed to prove that the defendant knew that he possessed 500 milligrams or more of cocaine (see, People v Ryan, 82 NY2d 497). Although the weight of the drug found in the vials was 1,099 milligrams, the amount was minuscule. The difference between misdemeanor weight and the amount of cocaine possessed by this defendant was .02113 ounce. That one could determine this difference simply by handling it, defies human experience.
Evidence establishing that a defendant handled a controlled substance, together with other circumstantial evidence, may create an inference that the possesor knew the weight of the controlled substance which he possessed (People v Ryan, supra). However, that observation by the Court of Appeals is limited to aggregate weight crimes, and specifically distinguished by the Court from pure weight crimes, such as the one here in issue. The fact that the defendant held 13 vials in his hand, failed to establish his knowledge of the weight of the cocaine itself. The defendant was not charged with selling drugs. The prosecutor went so far as to remind the jury, in summation, that there was no evidence indicating that the defendant was seen selling drugs. There is nothing in the record to suggest that the defendant knew the weight of the substance as distinct from the weight of the glass vials which contained it, nor was there evidence establishing the weight of the vials themselves. Moreover, it was not established that crack cocaine is sold by weight, nor was there evidence introduced to establish the typical weight of cocaine that would be found in a vial.
In sum, there was insufficient evidence to satisfy , the knowl*191edge requirement within the meaning of Penal Law § 220.06 (5).